Citation Nr: 1715207	
Decision Date: 05/05/17    Archive Date: 05/11/17

DOCKET NO.  12-20 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Entitlement to service connection for the loss of sensation of the right upper extremity, to include as secondary to service-connected bilateral shoulder disabilities.

2.  Entitlement to service connection for the loss of sensation of the left upper extremity, to include as secondary to service-connected bilateral shoulder disabilities.


REPRESENTATION

Appellant represented by:	Arkansas Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from March 1995 to April 1999. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas. 

The Veteran testified at a Travel Board hearing in February 2013.  A transcript of that hearing has been associated with the claims file.

This case was previously before the Board in March 2014 and February 2015 at which times it was remanded for additional development.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  

As was noted in the February 2015 Board remand, the issues of entitlement to an increased rating for residuals of the right sternoclavicular injury, postoperative, with degenerative changes, currently evaluated at 30 percent, and left shoulder arthralgia due to degenerative changes, currently evaluated at 10 percent, have been raised by the record during the February 2013 Travel Board hearing.  Specifically, the Veteran noted that his shoulder disabilities had significantly worsened.  These issues have not yet been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over them, and they are, once again, referred to the AOJ for appropriate action.  38 C.F.R. § 19.9 (b) (2016).


FINDINGS OF FACT

1.  Resolving all doubt in his favor, the Veteran's loss of sensation of the right upper extremity (diagnosed as right sided myofascial pain syndrome) is due to his military service to include as secondary to his service-connected right shoulder disability.

2.  At no time close in proximity to, or during, the pendency of the claim does the evidence show a current diagnosis of a disability manifested by loss of sensation of the left upper extremity.


CONCLUSIONS OF LAW

1.  The criteria for service connection for right sided myofascial pain syndrome have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.303, 3.310 (2016).

2.  The criteria for service connection for a disability manifested by loss of sensation of the left upper extremity have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Notice and Assistance

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Specifically, the Board finds that VA has satisfied its duty to notify under the Veterans Claims Assistance Act (VCAA) by way of an August 2009 letter which was sent prior to the initial unfavorable decision.  Such letter advised the Veteran of the evidence and information necessary to substantiate his claim.  Furthermore, the Veteran was informed of his and VA's respective responsibilities in obtaining such evidence and information.  

Relevant to the duty to assist, the Veteran's available service treatment records, service personnel records, VA treatment records, and VA examination reports have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained nor has he indicated that he was receiving treatment. 

Additionally, the Veteran was afforded VA examinations in October 2009 as well as a VA examination in April 2014.  The Veteran has not alleged that such VA examinations are inadequate for adjudication purposes.  Moreover, the Board finds that the examinations are adequate to decide the issues as they are predicated on an interview with the Veteran, a review of the record, and a physical examination.  In this regard, such examinations failed to reveal a diagnosis of a neurological disability of the left lower extremity and, therefore, a nexus opinion is not necessary to decide the claim.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and/or opinion regarding the issues decided herein has been met.

As above, in February 2013, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103 (c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

During the February 2013hearing, the undersigned noted and explained the issues on appeal.  The Veteran had an opportunity to identify his contentions and any available evidence capable of substantiating his claims.  Specifically, he testified to bilateral neurological problems of the upper extremities that he had experienced since service as well as his belief that he currently had neurological disabilities of the bilateral upper extremities.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, following the hearing the Board remanded the case to help substantiate the claim.  Even if not all elements required for claim substantiation are explicitly set forth at a hearing, if those matters are developed by VA, there is no indication of any outstanding additional evidence or information, and particularly if any VA examination was conducted to address such matter, the purpose of 38 C.F.R. § 3.103 (c)(2) if fulfilled.  See Bryant, 23 Vet. App. at 498-99.  Thus, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103 (c)(2) and that the Board can adjudicate the claim based on the current record.

The Board also finds that the AOJ has substantially complied with the Board's March 2014 and February 2015 remand directives.  Specifically, the March 2014 remand requested that the AOJ obtain any outstanding VA treatment records (which was accomplished in May 2014), afford the Veteran a VA examination (which was accomplished in April 2014 with a medical opinion obtained in September 2014), and readjudicate the claim (which was accomplished in an October 2014 supplemental statement of the case).  The February 2015 remand requested that the AOJ notify the Veteran that he may submit lay statements regarding the onset of his upper extremity neurological symptoms (which was accomplished in April 2015), obtain any outstanding VA treatment records (which was accomplished in April 2015), obtain addendum medical opinions (which was accomplished in April 2015 and January 2016), and readjudicate the claim (which was accomplished in an January 2016 supplemental statement of the case).  Therefore, the Board finds that the AOJ has substantially complied with the March 2014 and February 2015 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The Board finds that VA has fully satisfied the duty to assist and the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims. 

II.  Analysis

A review of the record shows that the Veteran injured his right shoulder during service in approximately 1996 and underwent right shoulder sternoclavicular resection arthroplasty in December 1997.  By rating decision dated in June 1999, the RO granted service connection for sternoclavicular pain and poor function status post resectional arthroplasty of the right shoulder assigning a 30 percent disability rating effective April 22, 1999.  Subsequently, by rating decision dated in September 2007, the RO granted service connection for left shoulder arthralgia due to degenerative changes as secondary to the Veteran's right shoulder disability, assigning a 10 percent disability rating effective June 4, 2007.  

The Veteran contends that he suffers from a loss of sensation of the bilateral upper extremities and that such is either directly related to service or, in the alternative, caused or aggravated by his service-connected bilateral shoulder disabilities.  

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  This includes any increase in severity of a nonservice-connected disease that is proximately due to or the result of a service-connected disability as set forth in 38 C.F.R. § 3.310(b).  See also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

A. Right upper extremity

The Veteran's service treatment records show significant complaints regarding the right upper extremity but are negative for specific neurological complaints and/or a diagnosis of a neurological disability of the right upper extremity.   

The earliest post-service indication of neurological problems regarding the right upper extremity is a July 2007 VA treatment record showing complaints of a burning sensation extending from the right clavicle to the right upper extremity for the past 10 years following the Veteran's in-service right shoulder surgery.  There were no complaints of numbness.  Electromyography (EMG) testing was normal with no electrodiagnostic evidence of right C5-T1 radiculopathy, brachial plexopathy, neurogenic thoracic outlet syndrome, median, ulnar, or radial neuropathy.  It was noted, however, that the Veteran's history was suggestive of CRPS (complex regional pain syndrome).  

The Veteran submitted a claim for service connection for numbness of the bilateral upper extremities in July 2009.  In connection with this claim, he was afforded a VA examination in October 2009.  The examiner diagnosed right upper extremity arthralgia, normal sensory examination.  With regard to the Veteran's neurological complaints, the examiner noted that the Veteran had undergone multiple testing both privately and through VA but that none of the testing had determined the cause of the Veteran's discomfort.  The examiner indicated that he would have to resort to mere speculation to address whether or not the Veteran's neurological symptoms of the right upper extremity are related to his service-connected shoulder disability.  

Pursuant to the March 2014 Board remand, the Veteran was afforded a second VA examination in April 2014.  The examiner noted positive Phalens and Tinels at the right wrist with some tremor in the right hand when held outstretched at endstage range of motion.  Significantly, it was noted that the Veteran's EMG was minimally abnormal.  It was remarkable for some muscle fibrillations in the right sternocleidomastoid when the right arm is held out at end of range of motion during distraction testing. 

Pursuant to the February 2015 Board remand, an addendum opinion was obtained from the April 2014 VA examiner in April 2015 regarding whether there is a nexus between the Veteran's claimed neurological issues of the upper extremities and the Veteran's military service.  The April 2015 opinion is rather confusing in that the examiner first opined that the Veteran's claimed neurological disability of the upper extremities is at least as likely as not related to the Veteran's military service but, in the rationale, suggests that the Veteran does not have a neurological disability of the right upper extremity at all, noting that the Veteran's complaint of right upper extremity numbness most likely represents symptoms exaggeration.  However, the April 2015 opinion concludes that the Veteran had a diagnosis of right sided myofascial pain syndrome which was as likely as not due to the Veteran's military service.  Significantly, it was noted that right sided myofascial pain syndrome was diagnosed in November 2012 and that it was the most likely cause of the increased spontaneous activity in the C3/4 innervated levator scapula, questionable winging of right scapula, tremor in right hand when held outstretched at endstage ROM (range of motion), muscle twitching right neck with testing for pronatur drift, and complaints of shooting pain and numbness into the right arm and palmar surface.  

The Board finds that the April 2015 addendum opinion relating the Veteran's current right sided myofascial pain syndrome to his military service is sufficient to grant the claim.  While the April 2015 opinion suggests that the Veteran's complaints of right upper extremity numbness represents symptom aggravation, the diagnosis of right sided myofascial pain syndrome and nexus between this diagnosis and the Veteran's military service are sufficient to grant the claim.  Therefore, service connection for right sided myofascial pain syndrome is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.310; Gilbert, supra.

B.  Left upper extremity

As above, the Veteran's service treatment records show significant complaints regarding the right upper extremity but are negative for complaints regarding the left upper extremity, to include specific neurological complaints and/or a diagnosis of a neurological disability of the left upper extremity.   

The earliest post-service indication of neurological problems of the upper extremity is a July 2007 VA treatment record showing complaints of a burning sensation extending from the right clavicle to the right upper extremity for the past 10 years following the Veteran's in-service right shoulder surgery.  However, there were no complaints regarding the left upper extremity.

The Veteran submitted a claim for service connection for numbness of the bilateral upper extremities in July 2009.  In connection with this claim, he was afforded a VA examination in October 2009.  The examiner diagnosed right upper extremity arthralgia but provided no diagnosis regarding the left upper extremity.

Pursuant to the March 2014 Board remand, the Veteran was afforded a second VA examination in April 2014.  This examination notes abnormal findings regarding the right upper extremity but normal findings regarding the left upper extremity.  Significantly, it was noted that the Veteran's history was strongly suggestive of symptom exaggeration at best, and malingering at worst. 

Pursuant to the February 2015 Board remand, an addendum opinion was obtained from the April 2014 VA examiner in April 2015 regarding whether there is a nexus between the Veteran's claimed neurological issues of the upper extremities and the Veteran's military service.  As above, in the April 2015 opinion the examiner opined that the Veteran's claimed neurological disability of the upper extremities is at least as likely as not related to the Veteran's military service but, in the rationale, limits this opinion to the right upper extremity only.  In a January 2016 addendum opinion, the examiner opined that the Veteran's claimed left upper extremity numbness is less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service-connected condition.  The rationale for this opinion was that (1) there were no complaints involving the left arm in service, (2) the evidence suggested that the Veteran was exaggerating his symptoms and/or malingering, (3) November 2006 X-ray findings of the left shoulder show only minimal age appropriate degenerative changes in the left AC (acromioclavicular) joint, and (4) while the Veteran reported a history of Botox injections in the left shoulder, such injections are only documented in the right shoulder.  

It is the Veteran's general evidentiary burden to establish all elements of the claim, including evidence of a current disability.  38 U.S.C.A. § 5107(a); Fagan v. Shinseki, 573 F.3d. 1282, 1286 (Fed. Cir. 2009).  The existence of a current disability is the cornerstone of a claim for VA disability compensation; consequently, failure to establish a current disability results in the denial of a claim. 38 U.S.C.A. § 1110; see Degmetich v. Brown, 104 F.3d 1328 (1997).  Specifically, a claimant must have a disability in order to be considered for service connection. In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability.  See also Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists). 

In the absence of competent evidence of a current disability manifested by loss of sensation of the left upper extremity, the preponderance of the evidence is against the claim, and the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107(b).







	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for right sided myofascial pain syndrome (claimed as loss of sensation of the right upper extremity) is granted.

Service connection for a disability manifested by loss of sensation of the left upper extremity is denied.  




____________________________________________
L.M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


